ORDER

PER CURIAM.
Dione Schwartz (Movant) appeals the judgment of the Circuit Court of St. Louis County denying her Rule 29.15 motion for post-conviction relief. Movant claims that the motion court erred in denying, without an evidentiary hearing, her claim that trial counsel was ineffective in “misleading” her to believe that the State could not prove one of her two prior intoxication-related traffic offenses to establish her status as a persistent offender, thereby causing her to reject the State’s plea offer and take her case to trial.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s decision to deny Movant’s Rule 29.15 motion without an evidentiary hearing was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).